Opinion by Judge RULAND.
In this action to recover damages for personal injuries incurred in an automobile accident, third-party plaintiff, Bonnie L. Coff-man, appeals the summary judgment entered in favor of third-party defendant, State Farm Mutual Automobile Insurance Company (State Farm). State Farm cross-appeals the trial court’s order denying its motion for summary judgment on alternate grounds. We affirm the summary judgment, and thus, it is unnecessary to address the cross-appeal.
On August 4, 1986, plaintiff, Coffman’s husband, was injured while riding as a passenger in Coffman’s vehicle. Plaintiff filed suit against Coffman to recover for his personal injuries. The vehicle was insured under a policy issued by State Farm which contained an endorsement limiting liability coverage for any household member to $25,-000 per person. State Farm has refused to pay plaintiffs claims in excess of this limit.
The policy originally purchased by Coff-man in December of 1984, included an exclusion denying liability coverage for household members. However, in September of 1984, our supreme court held in Meyer v. State Farm Mutual Automobile Insurance Co., 689 P.2d 585 (Colo.1984) that this type of household exclusion was invalid as violative of the public policy embodied in the Colorado Automobile Accident Reparations Act, § 10-4-701, et seq., C.R.S. (1987 Repl.Vol. 4A).
In 1985, State Farm added an endorsement to Coffman’s policy that modified the former household exclusion. This endorsement limited liability coverage to $25,000 per person, which was less than the liability coverage provided for non-household members under the policy. Plaintiffs policy was again renewed in May of 1986.
Effective July 1, 1986, the General Assembly enacted § 10-4-418(2)(b), C.R.S. (1987 ReplVol. 4A), which contains a legislative declaration that household exclusions are not contrary to the public policy of this state. The accident at issue took place in August 1986, after the date § 10~4-418(2)(b) became operative, but while the May 1986 renewal policy was in effect.
Cofftnan moved for summary judgment on the grounds that the endorsement limiting coverage to $25,000 for household members constituted the type of reduction in coverage that requires approval by the Colorado State Insurance Commissioner under § 10-4-720, C.R.S. (1987 Repl.Vol. 4A), and that the endorsement had not been properly approved. State Farm filed a cross-motion for summary judgment asserting that the endorsement had been properly approved. The trial court denied both motions.
*858State Farm then filed a motion to reconsider. On reconsideration, the trial court granted summary judgment in favor of State Farm. Relying upon Schlessinger v. Schlessinger, 796 P.2d 1385 (Colo.1990) and Allstate Insurance Co. v. Feghali, 814 P.2d 863 (Colo.1991), the trial court concluded that the household exclusion was not void and that, therefore, the endorsement issued by State Farm was not a decrease in coverage requiring approval by the insurance commissioner.
Coffman recognizes that her accident occurred after legislative repeal of any prohibition against household exclusions. However, she contends that the extent of her coverage should be governed by the state of the law as of her last renewal date and not the date of the accident, and thus, she argues, the endorsement was invalid. We are not persuaded.
After the General Assembly declared that household exclusions were not contrary to the public policy of this state, our supreme court addressed the issue of whether the Automobile Accident Reparations Act had abolished the parental immunity doctrine in this state. In holding that the Act had not abrogated that doctrine, the court acknowledged that its “interpretation of the legislative declaration of purpose in the Auto Accident Reparations Act [in Meyer ] did not correspond to the purpose actually intended by the General Assembly.” Schlessinger v. Schlessinger, supra, 796 P.2d at 1389 (emphasis supplied).
Later, our supreme court declined to reconsider whether a household exclusion violated the public policy adopted in the Act and held that Schlessinger v. Schlessinger, supra, was dispositive of this issue. Allstate Insurance Co. v. Feghali, supra. In Allstate, the accident occurred in 1987. The household exclusion was upheld without discussion of when the policy was issued originally.
We recognize that in some jurisdictions and under varying circumstances, other courts have concluded that a contractual provision which violates public policy at the time the contract is entered into may not be enforced even after repeal of the statute relied upon to establish that policy. See Fitzsimons v. Eagle Brewing Co., 107 F.2d 712 (3rd Cir.1939); Annot., Illegal Contract Becoming Legal, 126 A.L.R. 685 (1940).
Here, however, even if we assume that the renewal date of the policy is the effective date for purposes of determining the extent of coverage, we conclude that the endorsement was valid. We reach this conclusion because the issue of the applicable public policy created by the Act was not finally resolved until the General Assembly’s enactment in 1986. And, were we to conclude otherwise, the directive of the General Assembly on an issue of public policy would be frustrated.
By reason of our resolution of this issue, we do not address State Farm’s cross-appeal.
The judgment is affirmed.
HODGES,* J., concurs.
BRIGGS, J., specially concurs.